DETAILED ACTION
Pending Claims
Claims 1-10 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-10 are objected to because of the following informalities:   
Regarding claims 1-9, the preamble of claim 1 presents: a thermosetting resin pre-impregnated fiber material or prepreg; however, the body of the claim only refers back to “the prepregs”.  For improved clarity, the preamble language should be simplified to present: a prepreg.  In addition, the body of the claim should refer back to “wherein the coated fiber material component is infused”.  Claims 2-9 are objected to because they are dependent from claim 1.
Further regarding claim 7, the claim should refer back to “the (b) hardener and/or catalyst” or “the (b) catalyst and/or hardener”.
Regarding claim 10, the preamble of claim 10 presents: (10) a method of making thermosetting resin pre-impregnated or infused fiber materials or prepregs; however, the body of the claim only refers back to “the prepreg”.  For improved clarity, the preamble language should be simplified to present: a method of making a prepreg.  In addition: step (ii) in the body of the claim should specify “drying the coating or sizing or allowing the coating or sizing to dry”; and .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Colantonio et al. (US 2016/0194467 A1 or WO 2015/015284 A1) in view of Harrington (US 2010/0068497 A1), Hokamura (US Pat. No. 3,793,398), Antelmann et al. (US 2007/0027274 A1), and O’Byrne (US 2005/0163989 A1).  Note: all citations of Colantonio et al. are directed to the equivalent US-publication.
Regarding claims 1-8, Colantonio et al. disclose: (1) a prepreg (Abstract; paragraphs 0054-0058) comprising a fiber material component of a heat resistant fiber (paragraph 0077) having a coating of a latent, particulate curative or solid curative (paragraphs 0056-0057 & 0065-0069 & 0070-0076), wherein the coated fiber material component is infused with a thermosetting resin mixture (paragraphs 0055, 0057 & 0059-0064; see also paragraph 0051) comprising (a) a resin and (b) a hardener and/or a catalyst (paragraphs 0055, 0057 & 0059-0064; see also paragraph 0051); and (2) wherein the fiber material component is carbon fiber (paragraph 0077).
The teachings of Colantonio et al. focus on furan-based resins (see paragraphs 0059-0064); however, the teachings of Colantonio et al. extend to other resins, such as epoxy resins (1) (a) at least one liquid epoxy resin; (8) wherein the (a) at least one liquid epoxy resin comprises bisphenol A or F diglycidyl ether epoxy resins.
Harrington discloses a similar resin-impregnated fiber-based composite material featuring a pre-treated fiber-based layer (see Abstract; paragraphs 0023 & 0032-0042) and resin-impregnated fiber-based layers (see Abstract; paragraphs 0024-0031).  He demonstrates that bisphenol A epoxy resins are recognized in the art as suitable epoxy resins for resin-impregnated fiber-based composite materials (see paragraphs 0026-0027 & 0031), including “GY280” (see paragraph 0050).  Hokamura demonstrates that “GY280” is recognized in the art as a liquid bisphenol-A epoxy resin (see column 3, lines 31-75).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composite material of Colantonio et al. with the instantly claimed liquid epoxy resin because: (a) the teachings of Colantonio et al. focus on furan-based resins but extend to other resins, such as epoxy resins; (b) the impregnating/infusion technique of Colantonio et al. suggests a liquid epoxy resin; (c) Harrington discloses a similar resin-impregnated fiber-based composite material featuring a pre-treated fiber-based layer and resin-impregnated fiber-based layers; (d) Harrington demonstrates that bisphenol A epoxy resins are recognized in the art as suitable epoxy resins for resin-impregnated fiber-based composite materials, including “GY280”; (e) Hokamura demonstrates that “GY280” is recognized in the art as a liquid bisphenol-A epoxy resin; and (f) it has been prima facie obviousness determination.

Colantonio et al. disclose that their prepreg and process are suitable for forming relatively large structural composites (see paragraphs 0081-0084).  Colantonio et al. also prefer the use of glass or carbon fibers as their fiber reinforcing material (see paragraph 0077).  However, they fail to disclose: (1) wherein the fiber material component has an areal weight of from 500 to 3,000 g/m2; (3) from 600 to 2,200 g/m2; and (4) wherein the fiber material component comprises a continuous fiber woven, a continuous braided fabric, a discontinuous fiber mat or discontinuous chopped fibers.
The supporting teachings of Harrington are as set forth above and incorporated herein.  Similar to Colantonio et al., Harrington prefers the use of glass or carbon fibers as the fiber reinforcing material in his resin-impregnated materials (see paragraph 0024).  These fibers include various forms, such as woven fabrics and randomly oriented chopped fibers (see paragraph 0024).  Harrington also discloses that his prepreg materials are suitable for forming relatively large structural composites (see paragraph 0020).  Furthermore, he discloses that for large composites structures, the fiber reinforcing material should have masses ranging from 40 to 4000 g/m2 (see paragraph 0024).  This range embraces the instantly claimed ranges.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the prepreg resulting from the combined teachings of (Colantonio et al. & Harrington and in light of Hokamura) with the instantly 2; (g) this range of Harrington embraces the instantly claimed ranges; and (h) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.

Colantonio et al. disclose that preferably half (50%) of required catalyst (curative) is formulated in the resin composition (see paragraph 0064), and they suggest that the remaining required catalyst (curative) is applied to their fiber reinforcing material (see paragraph 0067).  Colantonio et al. also disclose that a suitable catalyst (curative) is selected for resins other than furan based resins, such as epoxy resins (see paragraph 0051).  They fail to disclose:
(1) a coating of from 0.5 to 4 phr of a latent, particulate curative or solid curative; (5) wherein the latent, particulate curative is chosen from guanidines, alkyl guanidines, aryl guanidines, aminoguanidines, salts of aminoguanidine, aryl guanamines, organic-acid hydrazides, boron trifluoride-amine complexes, aromatic amines, imidazole, alkyl imidazoles, tertiary alkyl amines having a melting point above 30 °C, and tertiary aryl (6) wherein the latent, particulate curative is a guanidine which is dicyandiamide; and
(7) wherein the amount of the (b) catalyst and/or hardener, in the thermosetting resin mixture ranges from 1.5 to 12 phr.
The supporting teachings of Harrington demonstrate that dicyandiamide is recognized in the art at a suitable curing agent for this type of epoxy-based composition and composite (see paragraph 0029).  He further discloses that dicyandiamide is typically used in combination with additional curing agents and/or accelerators (see paragraph 0029).  This includes a combination of dicyandiamide, urone and 2-phenyl-imidazole (see paragraphs 0031 & 0029), wherein the curative blend can be provided in an amount of 3-30 wt% (each at 1-10 wt%) of the composition, along with 70-95 wt% of the epoxy resin (see paragraph 0031).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.  
When applying this resin/curative formulation to the teachings of Colantonio et al., approximately half of the curative blend (1.5-15 wt%) would be deposited on the fiber reinforcement material and the remaining half (1.5-15 wt%) would be present with the epoxy resin (70-95 wt%).  Formulations within these parameters with a relatively low curative blend content would have obviously satisfied the claimed phr limitations.  For example, a formulation featuring 6 wt% of the curative blend and 94 wt% of the epoxy resin would have featured approximately 3.2 phr in the coating and approximately 3.2 phr in resin mixture (3/94 converts to approximately 3.2/100).  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.  
see “micronized”).  Also, the teachings of O’Byrne demonstrate that these dicyandiamide and imidazole materials are solid particulate materials (see paragraphs 0025-0026: see “solid at room temperature”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the prepreg resulting from the combined teachings of (Colantonio et al. & Harrington and in light of Hokamura) with the instantly claimed “curative” and “hardener and/or catalyst” (and phr amounts thereof) because: (a) Colantonio et al. disclose that preferably half (50%) of required catalyst (curative) is formulated in the resin composition, and they suggest that the remaining required catalyst (curative) is applied to their fiber reinforcing material; (b) Colantonio et al. also disclose that a suitable catalyst (curative) is selected for resins other than furan based resins, such as epoxy resins; (c) the supporting teachings of Harrington demonstrate that dicyandiamide is recognized in the art at a suitable curing agent for this type of epoxy-based composition and composite, and he further discloses that dicyandiamide is typically used in combination with additional curing agents and/or accelerators; (d) this curative of Harrington includes a combination of dicyandiamide, urone and 2-phenyl-imidazole, wherein the curative blend can be provided in an amount of 3-30 wt% (each at 1-10 wt%) of the composition, along with 70-95 wt% of the epoxy resin; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  In addition: (f) when applying this resin/curative formulation to the teachings of Colantonio et al., approximately half of the curative blend (1.5-15 wt%) would be deposited on the fiber reinforcement material and the remaining half (1.5-15 wt%) would be present with the epoxy resin (70-95 wt%); (g) prima facie case of obviousness exists.  Furthermore: (i) the teachings of Antelmann et al. demonstrate that these dicyandiamide and urone materials are solid particulate materials; and (j) the teachings of O’Byrne demonstrate that these dicyandiamide and imidazole materials are solid particulate materials.
Regarding claim 10, the combined teachings of {Colantonio et al., Harrington, Hokamura, Antelmann et al. & O’Byrne) are as set forth above and incorporated herein to obviously satisfy the method of claim (10).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Colantonio et al. (US 2016/0194467 A1 or WO 2015/015284 A1) in view of Harrington (US 2010/0068497 A1), Hokamura (US Pat. No. 3,793,398), Antelmann et al. (US 2007/0027274 A1), O’Byrne (US 2005/0163989 A1), Berger et al. (US 2008/0015305 A1), Patel et al. (US 2012/0328811 A1), and Dow Plastics (Product Information for D.E.R. 383).  Note: all citations of Colantonio et al. are directed to the equivalent US-publication.
Regarding claim 9, the combined teachings of {Colantonio et al., Harrington, Hokamura, Antelmann et al. & O’Byrne} are as set forth above and incorporated herein.  The combined teachings establish that liquid bisphenol A epoxy resins are suitable epoxy resins for this type of composition and composite.  They fail to explicitly disclose: (9) wherein the (a) at least one liquid epoxy resin (neat) has a viscosity (ASTM D445, Kinematic viscosity, 2006) of from 500 to 15,000 mPa.s at 25 °C.
prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition and composite resulting from the combined teachings of {Colantonio et al., Harrington, Hokamura, Antelmann et al. & O’Byrne} with the instantly claimed liquid epoxy resin because: (a) the combined teachings establish that liquid bisphenol A epoxy resins are suitable epoxy resins for this type of composition and composite; (b) Berger et al. and Patel et al. disclose similar epoxy-based compositions and composites; (c) both Berger et al. and Patel et al. establish that D.E.R. 383 is recognized in the art as a suitable liquid bisphenol A epoxy for this type of composition and composite; (d) D.E.R. 383 satisfies the claimed viscosity; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.


Conclusion
The supporting teachings of O’Byrne disclose a very similar prepreg and method.  However, they lack the adequate guidance to feature: a coating of from 0.5 to 4 phr of a latent, particulate curative or solid curative.  The exemplary embodiments feature an amount slightly above the upper limit of 4 phr.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Whiter (US 2011/0194942 A1) disclose a related composite material.





Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
July 30, 2021